Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 09 March 2022, amendments and/or remarks have been submitted and placed in the application file.  Claims 7 and 14 have been cancelled, therefore claims 1-6 and 8-13 are currently pending in the instant application.

Response to Arguments
Applicant's arguments filed 09 March 2022 regarding the 35 USC 112(a), or first paragraph rejections of claims 6 and 13 have been fully considered but they are not persuasive. Applicant argues,
With regard to claims 6 and 13, the vibration isolators are required in the situation where the tapping machine, when placed in the frame, vibrates or bounces on the frame during operation to the point that it moves the frame during its tapping operation. This in turn can cause the assumed position from which the tapping machine is at and from where it moves from to be different than it actually is. This could cause a potential loss of precision in the operation of the automated unit to reach precise for locations relative to its original starting position. In most instances this is not the case, but it may be necessary for certain tapping machines, especially if they are old or heavy tapping machines.

	However, Examiner notes wherein Applicant’s arguments are not reflected in the written description of Applicant’s specification in such full, clear, concise and exact terms as to enable any person skilled in the art how the claimed vibration isolators are utilized and/or influence the instant invention. As noted in the prior rejection, “Applicant provides in the disclosure, specifically page 9, wherein the frame may include vibration padding for the frame, wherein “Depending on the machine, one option is to line the aluminum frame with vibration isolators before placing the tapping machine on it.” .
Applicant's arguments filed 09 March 2022 regarding the 35 USC 112(b), or second paragraph rejections of claims 1-14 have been fully considered but they are not persuasive. Applicant provides three main rejections regarding the rejections of claims 1-14 under this section, “First, the movements of the tapping machine must be precise”, “Second, there are commands by the controller that facilitate meeting the ASTM requirements”, and “Third, handshaking with the precision mandate of this patent application are the vibration isolators.”  These sections have been addressed individually below.
Argument regarding wherein, “the movements of the tapping machine must be precise”
Applicant provides the argument wherein:
That is, it is not so much that an automated robot can travel to an object, pickup that object, move and then place an object in a location, but that it must be an exact location. There are specifications that show how a robotic arm can pick up a box and place it in another location, there is no claim that the box, once picked up, is not secured in anyway to be placed or moved with a requirement for location precision. That is, although a robot can place a thermometer in a person's mouth, prior art does not require that it is placed in an exact position in the mouth. The precisions requirement is not required to accomplish the tasks of the prior art.

	Examiner notes wherein Applicant’s inferred interpretation of “location precision” is not reflected in the currently provided claim limitations, and additionally not provided in Applicant’s disclosure.  Specifically, based on Applicant’s currently provided claim 
	Argument regarding wherein, “there are commands by the controller that facilitate meeting the ASTM requirements”
	Applicant argues wherein, “there are commands by the controller that facilitate meeting the ASTM requirements”, and then goes on to provide one of many possible examples of such commands.  Examiner notes/contends wherein based on Applicant’s argument/reasoning there are a myriad of potential commands/command combinations, which are not distinctly claimed by the currently provided claim limitations, and further not provided and/or taught within the written description of the instant application.  As such, Applicant has not provided specific and/or distinct “commands” in the currently provided claim limitations and/or disclosure of the application, such that the metes and bounds of the claimed “commands to move said the frame and tapping machine in a precise manner” can be determined. Accordingly, Applicant’s arguments are found unpersuasive and remain rejected as indicated below.
Argument regarding wherein, “handshaking with the precision mandate of this patent application are the vibration isolators”
Examiner notes wherein Applicant’s argument relies on the actual operation and/or functionality of the tapping machine, however, there is no currently provided claim limitation that actually operates and/or performs any function whatsoever related to the tapping machine.  Examiner additionally notes wherein Applicant’s currently provided claim language is solely directed towards a robotic platform for transporting a “tapping machine” between different locations, and not executing any kind of tapping operation at one or more of said locations (emphasis added). Accordingly, Applicant’s arguments are found unpersuasive and remain rejected as indicated below.
Applicant's arguments filed 09 March 2022 regarding the rejections of claims 1-14 under 35 USC 103 have been fully considered but they are not persuasive. Applicant argues wherein the prior art of Russell fails to teach “wherein said commands include commands to move said the frame and tapping machine in a precise manner”, and further argues the functionality of the claimed tapping machine in view of Russell.  Examiner notes wherein for similar reasons provided above with respect to the arguments regarding the 35 USC 112(b), or second paragraph, rejections, Applicant’s arguments are found unpersuasive.  Additionally, regarding the functionality of the claimed tapping machine, Applicant has failed to provide any claim limitation in which any tapping operation is performed by said claimed tapping machine.  Examiner notes wherein based on Applicant’s currently provided claim language, Applicant has essentially claimed a robotic platform for transporting a particular product (i.e. tapping machine) from one specific location to one or more specific location(s), which is .

Examiner notes wherein the rejection has been augmented below, to better clarify the rejection(s) in view of the prior art of record, in light of Applicant’s amendments and/or arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 6 and 13, these claims provide the limitation wherein the robotic platform/system further comprises “vibration isolators”, however, Applicant’s disclosure fails to provide the teaching in such full, clear, concise, and exact terms as to how the claimed vibration isolators are utilized and/or what purpose they serve as part of the respective robotic platform and system.  Examiner notes wherein Applicant provides in the disclosure, specifically page 9, wherein the frame may include “Depending on the machine, one option is to line the aluminum frame with vibration isolators before placing the tapping machine on it.” However, there is no teaching currently provided in Applicant’s disclosure regarding how the claimed “vibration isolators” contribute towards Applicant’s invention, and therefore claims 6 and 13 are rejected under this section.  Accordingly, appropriate correction and/or clarification are earnestly solicited.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant provides the claim limitation, “wherein the motor is further configured to move the frame and tapping machine, wherein said commands include commands to move said the frame and tapping machine in a precise manner through the four positions required by the ASTM test methods”, however, Examiner notes/contends wherein, based on the currently provided claim language, there are a myriad of potential commands/command combinations, which are not distinctly claimed by the currently provided claim limitations, and further not provided and/or taught within the written description of the instant application.  As such, Applicant has not provided specific and/or distinct “commands” in the currently provided claim limitations and/or disclosure of the application, such that the metes and bounds of the claimed “commands to move said the frame and tapping machine in a precise manner” can be determined, and therefore claim 1 is indefinite. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 2-6, these claims are dependent upon independent claim 1, and therefore are also rejected under this section for at least their dependency upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited. 
Regarding claim 8, Applicant provides the claim limitation, “wherein the motor is configured to receive commands from the controller, wherein the motor is further configured to move the frame and tapping machine, wherein said commands include commands to move said the frame and tapping machine in a precise manner through the four positions required by the ASTM test methods”, however, Examiner notes/contends wherein, based on the currently provided claim language, there are a myriad of potential commands/command combinations, which are not distinctly claimed by the currently provided claim limitations, and further not provided and/or taught within the written description of the instant application.  As such, Applicant has not provided specific and/or distinct “commands” in the currently provided claim limitations and/or disclosure of the application, such that the metes and bounds of the claimed “commands to move said the frame and tapping machine in a precise manner” can be determined, and therefore claim 1 is indefinite. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 9-13, these claims are dependent upon independent claim 8, and therefore are also rejected under this section for at least their dependency upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited. 

	Examiner notes wherein the claims have been addressed below in view of the prior art of record, as best understood by the Examiner, in light of the 35 USC 112 rejections provided herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2017/0357270 A1).
Regarding claim 1, Russell discloses a robotic platform for a tapping machine, the robotic platform comprising: 
at least one sensor (Figure 3A, sensor 306, 308; at least as in paragraphs 0081-0084, wherein the sensors may be vision sensors (i.e. stereo cameras)); 
a controller (Figure 1, controller 108; at least as in paragraph 0040 and 0043); 
a frame (Figure 3B, top surface 344) for receiving a tapping machine (at least as in paragraph 0087, wherein the top surface 344 of the AGV 340 may be used to place 
a motor (Figure 1, mechanical components 110) attached to the frame for moving the frame with the tapping machine received thereon and connected to the controller (at least as in paragraphs 0051, wherein the motor is configured to move the vehicle system); 
wherein the frame is configured to hold a tapping machine, wherein the motor is configured to receive commands from the controller, wherein the motor is further configured to move the frame and tapping machine, wherein said commands include commands to move said the frame and tapping machine in a precise manner through the four positions required by the ASTM test methods (at least as in paragraphs 0087-0088, 0104 and 0137-0138, wherein fiducial markers are utilized to accurately detect and/or position said robotic vehicle within a given environment, and further wherein said AGV’s may have different shapes and sizes depending on the type of item/object being transported through the environment).  Examiner notes wherein the robotic platform for a tapping machine, or another machine, simply appears to be a means for moving said tapping machine, or another machine from one location to another (i.e. different) location.  Examiner further notes wherein based on Applicant’s disclosure, the tapping machine and corresponding ASTM test methods are well known in the art, as dictated by “the four positions required by the ASTM test methods”, and the claimed robotic platform, is simply utilized for switching from a manual to an automated means for moving said object (i.e. tapping machine, machine, etc.) from one location to another 
Regarding claim 2, Russell is silent specifically regarding wherein the frame includes omni wheels.  Examiner notes wherein omni wheels are well known within the art of robotics, and therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to provide omni wheels with the drive system of Russell, since omni wheels are known for providing robotic movement in virtually any direction including sideways, which is further exemplified by Koselka et al (US 2005/0216126 A1, at least as in paragraph 0031)
Regarding claim 3, Russell further discloses the robotic platform further comprising fiducial markers positioned on the frame and wherein the at least one sensor identifies a frame position in space based on a sensor signal reflecting a position of the fiducial markers (at least as in paragraphs 0087-0088, 0104 and 0137-0138, wherein fiducial markers are utilized to accurately detect and/or position said robotic vehicle within a given environment).
Regarding claim 4, Russell further discloses wherein the at least one sensor comprises a webcam, camera or like image CCD pick-up device (Figure 3A, sensor 306, 308; at least as in paragraphs 0081-0084, wherein the sensors may be vision sensors (i.e. stereo cameras)).
Regarding claim 5, Russell further discloses wherein the controller operates a software application that processes signals from the at least one sensor to determine positions the machine should move through the four positions required by the ASTM test methods (at least as in paragraph 0044-0050, wherein the control system 118 receives inputs from a user and/or sensors and is operated to move throughout the environment to perform one or more tasks).
Regarding claim 6, Russell is silent specifically regarding wherein the robotic platform further comprises vibration isolators located between said frame and said tapping machine.  Examiner notes wherein Applicant provides in the disclosure, specifically page 9, wherein the frame may include “Depending on the machine, one option is to line the aluminum frame with vibration isolators before placing the tapping machine on it.”  That said, Examiner contends wherein vibration isolation is a commonly used technique for reducing or suppressing unwanted vibrations in structures and machines, and further wherein with this technique, the device or system of interest is isolated from the source of vibration through insertion of a resilient member or isolator.  Therefore, Examiner contends wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Russell to include the well-known technique of employing vibration isolators, such that unwanted vibrations may be reduced by the AGV of Russell.

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2017/0357270 A1) in view of Cheung et al (US 2015/0176270 A1, hereinafter Cheung).
The teachings of Russell have been discussed above.
Regarding claim 8, Russell discloses an automatic system for implementing ASTM test methods, comprising: 
a robotic platform for a tapping machine, the robotic platform comprising: 
at least one sensor (Figure 3A, sensor 306, 308; at least as in paragraphs 0081-0084, wherein the sensors may be vision sensors (i.e. stereo cameras)); 
a controller (Figure 1, controller 108; at least as in paragraph 0040 and 0043); 
a frame (Figure 3B, top surface 344) for receiving a tapping machine (at least as in paragraph 0087, wherein the top surface 344 of the AGV 340 may be used to place boxes or other objects for transport between different locations, and further wherein said AGV’s may have different shapes and sizes depending on the type of item/object being transported through the environment); and 
a motor (Figure 1, mechanical components 110) attached to the frame for moving the frame with the tapping machine received thereon (at least as in paragraphs 0051, wherein the motor is configured to move the vehicle system); 

wherein the motor is configured to receive commands from the controller, wherein the motor is further configured to move the frame and tapping machine, wherein said commands include commands to move said the frame and tapping machine in a precise manner through the four positions required by the ASTM test methods (at least as in paragraphs 0087-0088, 0104 and 0137-0138, wherein fiducial markers are utilized to accurately detect and/or position said robotic vehicle within a given environment, and further wherein said AGV’s may have different shapes and sizes depending on the type of item/object being transported through the environment).  Russell is silent specifically wherein a tapping machine is included with the automatic system.
Cheung discloses a tapping machine that is utilized for testing and measuring the impact of sound insulation performance according to one or more standards including ASTM E492, wherein said tapping machine is moved to four required positions within a room in which the test is being performed (Figure 7; at least as in paragraphs 0072-0073).   Examiner notes wherein the robotic platform for a tapping machine, or another machine, simply appears to be a means for moving said tapping machine, or another machine from one location to another (i.e. different) location.  Examiner further notes wherein based on Applicant’s disclosure, the tapping machine and corresponding ASTM test methods are well known in the art, as dictated by “the four positions required by the ASTM test methods”, and as further exemplified by Cheung herein, and further the claimed robotic platform, is simply utilized for switching from a manual to an automated 
Regarding claim 9, Russell is silent specifically regarding wherein the frame includes omni wheels.  Examiner notes wherein omni wheels are well known within the art of robotics, and therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to provide omni wheels with the drive system of Russell, since omni wheels are known for providing robotic movement in virtually any direction including sideways, which is further exemplified by Koselka et al (US 2005/0216126 A1, at least as in paragraph 0031)
Regarding claim 10, Russell further discloses the robotic platform further comprising fiducial markers positioned on the frame and wherein the at least one sensor identifies a frame position in space based on a sensor signal reflecting a position of the fiducial markers (at least as in paragraphs 0087-0088, 0104 and 0137-0138, wherein 
Regarding claim 11, Russell further discloses wherein the at least one sensor comprises a webcam, camera or like image CCD pick-up device (Figure 3A, sensor 306, 308; at least as in paragraphs 0081-0084, wherein the sensors may be vision sensors (i.e. stereo cameras)).
Regarding claim 12, Russell further discloses wherein the controller operates a software application that processes signals from the at least one sensor to determine positions the machine should move through the four positions required by the ASTM test methods (at least as in paragraph 0044-0050, wherein the control system 118 receives inputs from a user and/or sensors and is operated to move throughout the environment to perform one or more tasks).
Regarding claim 13, Russell is silent specifically regarding wherein the robotic platform further comprises vibration isolators located between said frame and said tapping machine.  Examiner notes wherein Applicant provides in the disclosure, specifically page 9, wherein the frame may include “Depending on the machine, one option is to line the aluminum frame with vibration isolators before placing the tapping machine on it.”  That said, Examiner contends wherein vibration isolation is a commonly used technique for reducing or suppressing unwanted vibrations in structures and machines, and further wherein with this technique, the device or system of interest is isolated from the source of vibration through insertion of a resilient member or isolator.  Therefore, Examiner contends wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Russell to include .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664